NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           STEPHANIE S., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, M.G., S.G., E.D., Appellees.

                              No. 1 CA-JV 20-0153
                                 FILED 11-24-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD36277
              The Honorable Pamela Hearn Svoboda, Judge

                                   AFFIRMED


                                    COUNSEL

Stephanie S., Phoenix
Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety



                        MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Paul J. McMurdie joined.
                       STEPHANIE S. v. DCS, et al.
                          Decision of the Court

C R U Z, Judge:

¶1           Stephanie S. appeals from the superior court’s ruling that she
failed to demonstrate excusable neglect for the delay in filing her appeal
from the court’s order denying her motion to intervene in the superior court
proceedings concerning her grandchildren. For the following reasons, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Stephanie S. is the maternal grandmother of M.G., S.G., and
E.D. (“the children”). In August 2018, while in the care of her parents
Tiffani D. and Aaron D., two and one-half-year old E.D. suffered non-
accidental blunt force trauma to and a severe laceration in her vagina.
E.D.’s parents denied that either of them had caused E.D.’s injuries.

¶3            DCS removed the children, and in 2019, the superior court
held a trial on DCS’ dependency and termination petitions. In October
2019, the superior court adjudicated the children dependent and terminated
Tiffani D.’s parental rights to the children, Aaron D.’s parental rights to
E.D., and the parental rights of S.G.’s and M.G.’s father.

¶4             In February 2020, Stephanie S. filed a motion to intervene,
seeking custody of the children and to adopt them. DCS and the children’s
guardian ad litem objected to the motion to intervene, and on April 21, 2020,
the court denied it. The court found that Stephanie S.’ motion to intervene
was untimely and that allowing her to intervene was not in the children’s
best interests.1

¶5            On May 7, 2020, sixteen days after the court filed its order,
Stephanie S. filed an untimely notice of appeal. A week later, this court
filed an order explaining that because the notice of appeal was untimely,
we lacked jurisdiction except to dismiss the appeal. However, we stayed
the appeal and remanded to the superior court to conduct proceedings to
determine whether the untimely filing should be excused. Stephanie S.


1      Stephanie S. initially served as a safety monitor for the children but
she violated the safety plan and they were removed from her care.
Stephanie S. testified on behalf of Tiffani D. and Aaron D. at the trial and
gave testimony the superior court characterized as “blatantly untruthful.”
The court found, “It is clear [Stephanie S.’] untruthful testimony was solely
offered to help the parents and not to protect [E.D.] whom one or both had
abused.”


                                     2
                        STEPHANIE S. v. DCS, et al.
                           Decision of the Court

then filed a pleading in the superior court acknowledging her notice of
appeal was one day late and that she had received the April 21 order ten
days before filing her notice of appeal on May 7.

¶6            At a hearing, Stephanie S. told the court that her notice of
appeal was late because she had not been expecting the April 21 ruling,
which she acknowledged receiving on April 23. In June 2020, the superior
court ruled that Stephanie S. failed to demonstrate excusable neglect,
finding a reasonably prudent person would not have delayed in filing the
appeal, regardless of whether the court’s ruling was “unexpected.”
Stephanie S. timely appealed from the June 2020 order. This court issued
an order reinstating the appeal, noting that we lack jurisdiction to consider
Stephanie S.’ appeal regarding her motion to intervene, and “[Stephanie S.’]
appeal will . . . be limited to review of the superior court’s June [2020]
ruling.” We have jurisdiction to consider the superior court’s June 2020
ruling pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-
2101(A)(2), which permits an appeal “[f]rom any special order made after
final judgment.”

                               DISCUSSION

¶7             Stephanie S. argues the superior court erred by finding her
late notice of appeal was not the result of excusable neglect. Arizona Rule
of Procedure for the Juvenile Court (“Rule”) 104(A) provides that a notice
of appeal in a superior court matter must be filed “no later than 15 days
after the final order is filed with the clerk.” Rule 108(B) provides that the
superior court may excuse a late notice of appeal if the failure to timely file
resulted from excusable neglect. We review the denial of a motion to extend
the deadline for the filing of an appeal for an abuse of discretion.
Haroutunian v. Valueoptions, Inc., 218 Ariz. 541, 544, ¶ 6 (App. 2008); see also
Daou v. Harris, 139 Ariz. 353, 360 (1984) (whether excusable neglect exists is
a question directed to the sound discretion of the trial court).

¶8             Generally, neglect may be excusable if (1) a party did not
receive notice of the order, (2) the party promptly filed a motion for relief,
(3) the party exercised due diligence in attempting to be informed of the
decision, and there is no prejudice to other parties. City of Phoenix v. Geyler,
144 Ariz. 323, 328 (1985). To establish excusable neglect, a party seeking
relief must demonstrate that the party’s actions were those of a reasonably
prudent person under the circumstances. Searchtoppers.com, L.L.C. v.
TrustCash LLC, 231 Ariz. 236, 241, ¶ 22 (App. 2012). “[M]ere carelessness is
not a sufficient reason.” Id. (internal quotations and citation omitted).




                                       3
                       STEPHANIE S. v. DCS, et al.
                          Decision of the Court

¶9            Stephanie S. acknowledges that she received the superior
court’s April 21 order “several days” after it was mailed to her. She argues
that the court should have found excusable neglect because she was
“unrepresented by counsel and given an unexpected order.” Stephanie S.
argues that she would have had fifteen days instead of twelve to file her
notice of appeal had she been represented by counsel because an attorney
would have received the order electronically.

¶10            We find no abuse of discretion. Although Stephanie S.
claimed that she was surprised by the ruling, she admitted she had actual
knowledge of the superior court’s order on April 23. She then waited until
May 7 to file her notice of appeal. The only excuse Stephanie S. offered the
superior court for failing to file the notice of appeal on time was that she
did not expect the ruling, received it by mail instead of electronically, and
“inadvertently misapplied the law thinking that she had the additional time
to file based on the mailing of the order.” Unrepresented litigants are held
to the same standard as represented parties and must also follow
procedural rules. See Kelly v. NationsBanc Mortg. Co., 199 Ariz. 284, 287,
¶ 16 (App. 2000). On this record, we cannot find that the superior court
abused its discretion by finding that Stephanie S. failed to establish
excusable neglect.

                              CONCLUSION

¶11          For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4